Citation Nr: 1046046	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher (compensable) rating for service-
connected left ear hearing loss.

2.  Entitlement to a higher initial rating for service-connected 
lumbosacral strain with degenerative joint disease, rated as 10 
percent disabling prior to March 28, 2006, and 20 percent 
disabling since that date.

3.  Entitlement to a higher initial rating for a right shoulder 
disability with residual right thumb paresthesia, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the RO in Denver, Colorado 
that in pertinent part, granted service connection for a right 
shoulder disability (rated 20 percent disabling), lumbosacral 
strain (rated 10 percent disabling), and left ear hearing loss 
(rated noncompensable).  The Veteran appealed for higher ratings.  
A video conference hearing was held before the undersigned 
Veterans Law Judge in September 2010.

There are other issues that are not currently on appeal.  In a 
March 2009 rating decision, the RO granted service connection and 
a 30 percent rating for posttraumatic stress disorder (PTSD).  A 
notice of disagreement was received from the Veteran in April 
2009, in which he appealed for a higher rating.  A statement of 
the case was issued in October 2009.  As a timely substantive 
appeal was not received from the Veteran as to this issue, it is 
not in appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

In a March 2010 rating decision, the RO denied service connection 
for glaucoma and right ear hearing loss.  The Veteran did not 
appeal this decision, and thus these issues are not before the 
Board.

The issues of entitlement to higher ratings for a right shoulder 
disability and lumbosacral strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Service-connected left ear hearing loss is manifested by no more 
than Level I hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to his 
claim for service connection for left ear hearing loss by a 
letter dated in June 2005.  Additional notice was provided by a 
letter dated in June 2008, and the claim was last readjudicated 
in a September 2009 supplemental statement of the case.

As to the appeal for a higher initial rating for left ear hearing 
loss, in cases such as this, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal. The 
appellant was notified that his claim was awarded with an 
effective date of June 1, 2005, the day after his separation from 
service, and an initial rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  38 
U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  Although the 
Veteran testified in September 2010 that he planned to submit an 
additional audiological test from his employer, he has not done 
so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that the duty to assist is not always a one-way street and if a 
Veteran desires help with his claim he must cooperate with VA's 
efforts to assist him).  

The Board notes that the claims file contains reports of 
audiological tests performed by the Veteran's employer in 2006 
and 2007.  Although it does not appear that these tests included 
Maryland CNC speech recognition results, the Board finds that a 
remand is not necessary to discern whether such testing was done 
(see Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010), 
because VA audiological tests performed in 2005 and 2009 both 
included Maryland CNC findings, the 2009 VA examiner indicated 
that there were no significant changes in the Veteran's hearing 
acuity since the last VA examination, and because the audiometric 
findings by the Veteran's employer are similar to the findings by 
VA.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his left ear hearing loss is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).  Where the appellant has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that the Veteran's hearing loss of the right ear 
is not service-connected.  

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone audiometry 
test and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The pure tone threshold average is the average 
of the pure tone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz, shown on a pure tone audiometry test.  38 C.F.R. § 
4.85.  To find the appropriate disability rating based on test 
results, the pure tone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, labeled 
from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing 
impairment levels of both ears are then considered together to 
establish a disability rating for the hearing loss.  See 38 
C.F.R. § 4.85, Table VII.

When the pure tone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
However, if hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more, compensation is 
payable for hearing impairment in both the service-connected and 
non-service-connected ears if hearing impairment in the non-
service-connected ear is a disability by VA standards.  38 C.F.R. 
§ 3.383(a)(3).  VA regulations specify that impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric testing on VA examination in October 2005 revealed 
right ear decibel thresholds of 10, 10, 20, and 35, and left ear 
decibel thresholds of 15, 15, 65 and 65 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz.

The pure tone threshold average was 19 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  Those results correspond with a 
hearing impairment level in the left ear of I, under Table VI.  
Considered with a hearing impairment level of I in the right ear, 
these test results are consistent with a 0 percent rating.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Audiometric testing performed in October 2006 by the Veteran's 
employer reflect right ear decibel thresholds of 5, 0, 35, and 
50, and left ear decibel thresholds of 20, 10, 60, and 70, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.  
Audiometric testing performed in November 2007 by the Veteran's 
employer reflect right ear decibel thresholds of 25, 25, 55 and 
55, and left ear decibel thresholds of 30, 30, 70 and 70, at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.

A VA audiology consultation in April 2007 reflects that the 
Veteran reported that he had a gradual decrease in hearing 
bilaterally.  Pure tone testing revealed normal hearing through 
2000 hertz sloping to a mild to moderate sensorineural hearing 
loss rising to normal hearing in the right ear, and normal 
hearing through 2000 hertz dropping to a moderate to severe 
sensorineural hearing loss in the left ear.  Speech 
discrimination skills were excellent bilaterally.  The examiner 
noted that current results were slightly poorer when compared 
with the results of the October 2006 audiometric testing.  It was 
noted that the Veteran wore a hearing aid in his left ear which 
had been lost.  Replacement was planned, and he received new 
hearing aids in July 2007.

Audiometric testing on VA audiology consultation in December 2009 
revealed right ear decibel thresholds of 25, 25, 50, and 55, and 
left ear decibel thresholds of 25, 20, 65, and 70 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz.

The pure tone threshold average was 39 decibels in the right ear 
and 45 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and of 
92 percent in the left ear.  The examiner indicated that no 
significant changes in hearing were noted in comparison to the 
Veteran's last hearing evaluation.  These results correspond with 
a hearing impairment level in the left ear of I, under Table VI.  
Considered with a hearing impairment level of I in the right ear, 
those test results are consistent with a 0 percent rating.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiner in December 2009 noted the functional 
impairment caused by the Veteran's hearing loss, which included 
the Veteran's reports of deterioration in his hearing sensitivity 
as well as recent exposure to noise from weapons with hearing 
protection.  The Board finds that such functional impairment, in 
addition to the Veteran's other reports, has been appropriately 
considered but the overall evidence, as previously discussed, 
fails to support assignment of a compensable evaluation.

The Board appreciates the difficulties which the Veteran says he 
experiences because of his hearing loss.  However, according to 
the recent audiological test results, compared to the rating 
criteria, his left ear hearing loss is noncompensable. 
Lendenmann, supra.  In sum, the Board finds that for these 
reasons and bases, the preponderance of the evidence is against a 
higher compensable rating for hearing loss of the left ear, 
throughout the rating period on appeal.  See Fenderson, supra.

The Veteran's hearing loss is manifested by difficulty hearing 
speech.  The rating criteria contemplate speech reception 
thresholds and ability to hear spoken words on Maryland CNC 
testing.  Hence, the rating criteria contemplate the Veteran's 
symptomatology.  Referral for consideration of an extraschedular 
rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Audiologists' reports as to the effects of hearing 
loss on occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak, 
supra.  The evidence reflects that the VA examiners considered 
the Veteran's reports of decreased hearing acuity.  The Board 
finds that referral for extraschedular evaluation is not 
indicated by the evidence.

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the left ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher compensable rating for service-connected hearing loss of 
the left ear is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for higher ratings for service-connected right 
shoulder and lumbosacral spine disabilities.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

At his September 2010 hearing, the Veteran testified that his 
service-connected right shoulder and lumbosacral spine 
disabilities had worsened since his last VA examination of these 
disabilities.  In this regard, the Board notes that the last VA 
compensation and pension examination of the right shoulder and 
lumbosacral spine disabilities was performed in October 2005.  He 
subsequently underwent VA examinations of other disabilities, 
including the left shoulder and cervical spine, but the Board 
finds that there is insufficient information on file to evaluate 
the current level of severity of the right shoulder and 
lumbosacral spine disabilities.  Another VA orthopedic 
examination is necessary to evaluate the current level of 
severity of these disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  

Finally, the Board notes that during the pendency of this appeal, 
service connection and separate disability ratings were awarded 
for multilevel degenerative disc disease of the cervical spine, 
and for "right upper extremity paresthesias associated with 
degenerative disc disease of the cervical spine."  The RO has 
characterized the Veteran's service-connected disability of the 
right shoulder as status post right shoulder dislocation and 
pinning with residual right thumb paresthesias.  

The question thus arises as to whether the two separate ratings 
for paresthesias of the right upper extremity (which obviously 
includes the right thumb) represents impermissible pyramiding 
under 38 C.F.R. § 4.14, particularly in light of the July 2009 VA 
examiner's opinion that the Veteran's right hand and wrist 
paresthesias were most likely due to his cervical spine 
condition.  On remand, the RO must ensure that the Veteran's 
paresthesia symptoms of the right upper extremity are not rated 
twice under two different Diagnostic Codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different diagnoses is 
to be avoided).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for his service-connected right shoulder or 
low back disabilities since February 2010.  
After securing any necessary releases, obtain 
any records which are not duplicates of those 
in the claims file.  

2.  The RO/AMC should schedule the Veteran 
for an examination to determine the current 
level of severity of his service-connected 
status post right shoulder dislocation and 
pinning with residual right thumb 
paresthesias and lumbosacral strain with mild 
degenerative joint disease with wedge 
compression at L1.  The claims folder must be 
provided to and reviewed by the examiner.  
All necessary tests should be performed.  

(a) Complete range of motion must be 
reported for the right shoulder and 
lumbosacral spine, expressed in degrees.  
The examiner should determine whether 
there is weakened movement, excess 
fatigability, functional loss due to pain 
to include during flare-ups or with 
repetitive use, or painful motion, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional limitation of motion.

(b) As to the right shoulder disability, 
the examiner should provide an opinion as 
to the etiology of the Veteran's 
paresthesia of the right thumb, including 
whether it is related to the Veteran's 
service-connected disabilities of the 
right shoulder or cervical spine.

(c) As to the lumbosacral spine 
disability, the examiner is asked to 
comment on whether the Veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, whether the condition requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, the 
duration and frequency of the 
incapacitating episodes.

The examiner is also asked to describe any 
neurological deficits attributable to the 
low back disability.

A complete rationale must be provided for the 
opinions expressed.

3.  If the claims are denied, issue a 
supplemental statement of the case, with 
consideration of all additional evidence on 
file (to include consideration of whether a 
separate rating for both "right upper 
extremity paresthesias associated with 
degenerative disc disease of the cervical 
spine" and "status post right shoulder 
dislocation and pinning with residual right 
thumb paresthesias" constitutes 
impermissible pyramiding), and afford the 
Veteran and his representative an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


